Defendant appeals from a judgment of the County Court, Kings County, convicting her of manslaughter in the second degree, upon her plea of guilty, and sentencing her to an indeterminate term of imprisonment of five to ten years; and from an order denying her motion to suspend the operation of the sentence or to suspend the sentence. Judgment modified on the facts by reducing the sentence to an indeterminate term of one year and six months to ten years. As so modified judgment unanimously affirmed. In the light of the facts and circumstances of this case, the sentence was excessive. No separate appeal lies from the order, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.